Securities and Exchange CommissionWashington, DC 20549Rule 23c-2 Notice of Intention to Redeem Securities of Tortoise Energy Infrastructure Corporation 10801 Mastin Boulevard Overland Park, KS 66210 under the Investment Company Act of 1940 Securities Act File No. 333-140457 Investment Company Act File No. 811-21462 (1) Title of the class of securities of Tortoise Energy Infrastructure Corporation (the “Company”) to be redeemed: Auction Rate Senior Notes, Series E, in $25,000 denominations (CUSIP 89147LAE0) (the “Series E Notes”). (2) Date on which the securities are to be called or redeemed: October 26, 2007 (3) Applicable provisions of the governing instrument pursuant to which the securities are to be redeemed: The Series E Notes are to be redeemed pursuant to Section 2.03(a)(i)(A) of the Supplemental Indenture of Trust by and between the Company and BNY Midwest Trust Company, dated as of May 24, 2007. (4) The principal amount or number of shares and the basis upon which the securities to be redeemed are to be selected: The Company intends to redeem all of the Series E Notes, representing an aggregate principal amount of $70,000,000. SIGNATURE Pursuant to the requirement of Rule 23c-2 under the Investment Company Act of 1940, the Company has duly caused this Notice of Intention to Redeem Securities to be signed on its behalf by the undersigned on this 26th day of September, 2007. TORTOISE ENERGY INFRASTRUCTURE CORPORATION By: /s/Terry C. Matlack Name:Terry C. Matlack Title: Chief Financial Officer
